Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because, regarding claim 1-4:
Claims 1-4 is directed to idea of itself (abstract idea).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reason(s):
	Step 1: Claim 1 recites series of acts calculating shipping and pricing differences.  Thus, the claim is directed to a method  and apparatus, which is one of the statutory categories of the invention.  
	Step 2A, the claimed storing, calculating shipping and pricing differences are directed to abstract idea for the reason that these steps are processes found by the courts to be abstract ideas in that related to comparing known information, and organizing information through mathematical correlations that can be performed mentally abstract such as using comparing new and stored information and using rules to identify options.
Step 2B, the additional limitations left in the claim are “items and computer and CPU” and cal. The claimed patient monitors, storage medium and a central unit are merely a devices that the judicial exception being applied to. The claimed receiving step is merely an insignificant extras-solution activity to the judicial exception (e.g. data gathering). Treating claim 1 as a whole, the additional limitations do not show inventive concept in applying the judicial exception (e.g. changing of the price and shipping time lines) or do not provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Thus, claim 1 as a whole is not significantly more than the abstract idea itself and is ineligible. Furthermore, a human analyst could obtain and process the information and draw the conclusions using paper and pencil (MPEP 2106 (a) (2) III).  The claim doesn’t recite any technological solution or computational technique involved in implementing the process on a computer so I don’t see “improvements to the functioning of a computer or to any other technology or technical field” per MPEP 2106.05(a).   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 17/177,781 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they all claim to provide price or the delivery date of the item for each of manufacturing conditions selectable at a time of manufacturing the item. For example claim 1 of current application “1. An automatic estimation method for determining a price or a delivery date of an item group configured by a plurality of items by a computer having a CPU, the automatic estimation method comprising the steps of: recognizing the items included in the item group by the computer; acquiring by the computer, for each of the items, the price or the delivery date of the item for each of manufacturing conditions selectable at a time of manufacturing the item; recognizing by the computer, a designated condition designated from the manufacturing conditions; determining by the computer, a first price or a first delivery date of the item group on the basis of the price or the delivery date of the item corresponding to the designated condition; recognizing an asking price or an asking delivery date of the item group by the computer; recognizing by the computer, a fixed condition selected from the manufacturing conditions; calculating by the computer, for each of the manufacturing conditions, a variation value of the price or the delivery date of the item group, to be determined in a case where the manufacturing condition is changed, with respect to the first price or the first delivery date; retrieving with exception of the fixed condition by the computer, a recommended condition that is a manufacturing condition, by which the price or the delivery date of the item group to be determined in a case of changing approximates the asking price or the asking delivery date than the first price or the first delivery date; and indicating by the computer, the fixed condition, the recommended condition, and the variation value in a case of changing to the recommended condition.” And claim 1 of the reference application “1. An automatic estimation method for determining a price or a delivery date of an item group configured by a plurality of items by a computer having a CPU, the automatic estimation method comprising the steps of: recognizing the items included in the item group by the computer; acquiring by the computer, for each of the items, the price or the delivery date of the item for each of manufacturing conditions selectable at a time of manufacturing the item; recognizing by the computer, a designated condition designated from the manufacturing conditions; determining by the computer, a first price or a first delivery date of the item group on the basis of the price or the delivery date of the item corresponding to the designated condition; recognizing an asking price or an asking delivery date of the item group by the computer; retrieving by the computer, a recommended condition that is a manufacturing condition, by which the price or the delivery date of the item group to be determined in a case of changing approximates the asking price or the asking delivery date than the first price or the first delivery date; and displaying on a display screen of an output section by the computer, a first selection area in which the manufacturing condition before changing to the recommended condition is displayed in a selectable format, and a second selection area in which the recommended condition is displayed in a selectable format” very minor differences like displaying, the rest is included in the current claims of the current application. The other claims 2-3 are similar in fashion and included in claim 1-4 all independent claims as can be seen. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 2012/0330449) in view of Kitamura (US 2005/0131779).
As per claims 1-4, Edwards teaches, a computer having a CPU and an automatic estimation method for determining a price or a delivery date of an item group configured by a plurality of items by a computer having a CPU, the automatic estimation method comprising the steps of: 
recognizing the items included in the item group by the computer (Edwards, ¶[0033] “The cut file comprising the profile can be sent to the user processor to display an image of the cut profile on the remote user processor.” The items have to be recognized to be able to be shown to the user); acquiring by the computer, for each of the items, the price or the delivery date of the item for each of manufacturing conditions selectable at a time of manufacturing the item (Edwards, ¶[0032] “price of the part and delivery of the part in accordance with the user instructions of the order and the availability of cutting tools and sheet material in the factory.”); recognizing by the computer, a designated condition designated from the manufacturing conditions (Edwards, ¶[0032] “so as to effect manufacturing of the part, shipment of the part, price of the part and delivery of the part in accordance with the user instructions of the order and the availability of cutting tools and sheet material in the factory.” User designed item which then becomes a designated condition); determining by the computer, a first price or a first delivery date of the item group on the basis of the price or the delivery date of the item corresponding to the designated condition ( Edwards, ¶[0032] “price of the part and delivery of the part in accordance with the user instructions of the order and the availability of cutting tools and sheet material in the factory.” The user would create the design and according to those design changes then the delivery and price would then change, and according to the factory and materials this price and delivery would change ); recognizing an asking price or an asking delivery date of the item group by the computer; recognizing by the computer, calculating by the computer, for each of the manufacturing conditions, a variation value of the price or the delivery date of the item group, to be determined in a case where the manufacturing condition is changed, with respect to the first price or the first delivery date (Edwards, ¶[0032] depending on what the user elects the delivery and price changes, the condition is the price of a particular material to make the thing being made, the variation comes in what the users elect ); retrieving with exception of the fixed condition by the computer, a recommended condition that is a manufacturing condition, by which the price or the delivery date of the item group to be determined in a case of changing approximates the asking price or the asking delivery date than the first price or the first delivery date; and indicating by the computer, the fixed condition, the recommended condition, and the variation value in a case of changing to the recommended condition (Edwards, ¶[0032] “price of the part and delivery of the part in accordance with the user instructions of the order and the availability of cutting tools and sheet material in the factory.” The accordance represents recommended condition and the first delivery date would be according to user selection, the user would the be changing the recommended condition by changing anything about the item) and simultaneously indicating by the computer, the at least two recommended conditions with a format different from each other according to the degrees of approximation (Edwards, ¶[0032-34]  as the user amends the items different recommendations would then appear and the price and delivery times would change accordingly).
Edwards doesn’t clearly teach however, Kitamura teaches, a fixed condition selected from the manufacturing conditions   This represents fixed condition selected from manufacturing conditions of the different materials needed).
At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Edwards with Kitamura’s teachings to have a fixed condition selected from the manufacturing conditions. 
The motivation would have been to be able to come up with moving delivery and price changes of the items being made. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/